Title: George Richardson to Thomas Jefferson, 18 March 1810
From: Richardson, George
To: Jefferson, Thomas


          
            Dear Sir
            Glasgow 
                     18th March 1810
          
           Your letter of the 16th 
                  January last I have duly received and am extremely Oblige to you for your goodness In offering your Services in conveying a letter to my Brother—I have taken the liberty of Inclosing a letter to you for my Brother Which you will please direct and forward it to him as soon as possible 
		  
          
            I am dear Sir With due respect Your Obt Sevt
            
                  
               Geo Richardson
          
        